Title: From John Adams to James Warren, 25 October 1775
From: Adams, John
To: Warren, James


     
      
       Octr: 25th: 1775
      
      Dear Sir
     
     Upon the Receipt of the Intelligence of Dr. Church’s Letter, Dr. Morgan was chosen in his Room. This Letter is intended to be sent by him, and therefore probably will not go in ten days.
     John Morgan, a Native of this City, is a Doctor of Physick, a Fellow of the Royal Society at London; Correspondent of the Royal Academy of Surgery at Paris; Member of the Arcadian Belles Lettres Society at Rome; Licentiate of the Royal Colledges of Physicians in London and in Edinburgh; and Professor of the Theory and Practice of Medicine in the Colledge of Philadelphia.
     This Gentleman Served an Apprenticeship of six or seven years under Dr. John Redman, an eminent Physician in this City, during which Time he had an opportunity of Seeing the Practice of all the eminent Physicians in this City, as he attended at the Hospital, and for one year made up the Prescriptions of all. After this he devoted himself four years to a military Life, and went into the Service as a Physician and Surgeon to the Troops raised by this Colony; after this he went abroad, and Spent five years in Europe, under the most celebrated Masters in every Branch of Medicine, and visiting the princi­pal Cities and Seats of Science in Great Britain, Holland, France and Italy.
     This Gentleman in 1765, delivered a Discourse upon the Institution of Medical Schools in America, at a Commencement, which was published with a Preface, containing an Apology for attempting to introduce the regular Mode of practising Physic in Phyladelphia.
     Every Winter, Since he has read Lectures to the Students at the Colledge as a Professor &c.
     He and our Revd. Chaplain Mr. Duche, who is now promoted to be Rector of the three United Episcopal Churches in this City, married two sisters. Mr. Stillman of Boston, the Antipoedobaptist Minister married Dr. Morgans sister.
     The Doctors moral Character is very good. Thus much sir I thought myself well employed in Writing to you, who have a Curiosity after Characters. I wish I could give a Loose to my Pencil and draw Characters for your Inspection, by the Dozen. But Letters dont always go safe.
     Dr. Morgan Sir, deserves particular Honour and Respect, where-ever he goes.
    